I agree to the conclusion reached in the opinion by Mr. Justice BUFORD but upon the ground that the municipality of the City of Cocoa had not been empowered by the Legislature to impose the license tax provided for in Section 4 of its ordinance numbered 1107 for the alleged violation of which plaintiff in error Duffin was arrested and imprisoned. The Charter of the City, Chapter 13963, Laws of 1929, contains no provisions which under the rules for statutory construction, and in view of the doctrine that municipalities have no power other than that which is granted by the Legislature and any reasonable doubt as to any attempted exercise of power shall be resolvent against the corporation (See 3 McQuillin on Municipal Corporations, 451; Galloway v. Tavares, 37 Fla. 58, 19 South. Rep. 170), can be construed to vest the city with the power to impose the tax attempted to be collected in this case. The tax attempted to be imposed was not eo nomine a tax on a business carried on between two cities. If it was it is obviously bad because of the lack of extra-territorial taxing power.
The ordinance was attempted to be applied to a person who took orders from merchants for food supplies to be delivered in the future and who on subsequent trips made delivery on such orders. It was not a question of where the goods came from, the meat plant may have been located in the city, under the terms of the ordinance the salesman would have been liable. The point is no power exists in the municipality under its charter or the general provisions of law to impose such a tax.
Therefore, I think the judgment should be reversed. *Page 629